                                   UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
                                             OAKLAND DIVISION


United States of America,                           Case No.


              Plaintiff,                            STIPULATED ORDER EXCLUDING
                                                    TIME UNDER THE SPEEDY TRIAL ACT




For the reason stated by the parties on the record on            ,2018,the Court excludes time under the Speedy
Trial Act from NCV             .2018, to K/(J\/ 3D . 2018 and finds that the ends ofjustice served by the
continuance outweigh the best interest of the public and the defendant in a speedy trial. See 18 U.S.C. §
3161(h)(7)(A). The Court makes this finding and bases this continuance on the following factors;
                Failure to grant a continuance would be likely to result in a miscarriage ofjustice.
                to 18 U.S.C. § 3161(h)(7)(B)(I).

                The case is so unusual or so complex, due to [circle applicable reasons]the number of
                defendants, the nature of the prosecution, or the existence of novel questions offact
                or law,that it is unreasonable to expect adequate preparation for pretrial proceedings or the trial
                itself within the time limits established by this section. See 18 U.S.C. § 3161(h)(7)(B)(ii).

                Failure to grant a continuance would deny the defendant reasonable time to obtain counsel,
                taking into account the exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).
                Failure to grant a continuance would unreasonably deny the defendant continuity of counsel,
                given counsel's other scheduled case commitments,taking into account the exercise of due
                diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

         /      Failure to grant a continuance would unreasonably deny the defendant the reasonable time
                necessary for effective preparation, taking into account the exercise of due diligence.
                See 18 U.S.C. § 3161(h)(7)CB)(iv).

                For the reasons stated on the record, it is further ordered that time is excluded under 18 U.S.C. §
                3161(b) and waived with the consent ofthe defendant under Federal Rules of Criminal Procedure
                5.1(c) and (d).

                For the reasons stated on the record, it is further ordered that time is excluded under 18 U.S.C. §
                3161(h)(l)(E)(T) for delay resulting from removal/transport of the defendant to another district.
IT IS SO ORDERED.

DATED:                      . 2018
                                                                )NNA M.RYU
                                                             United States Magistrate Judge

 STIPULATED:
                  Attom     for Defendant                    A^istant United States Attomey
